Citation Nr: 0724564	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  00-03 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis. 

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for postoperative 
residuals of colon cancer.

4.  Entitlement to service connection for interstitial lung 
disease due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from May 
1979 to February 1980.  He had active duty from September 
1990 to October 1990, with additional periods of ACDUTRA.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.

The issues on appeal were previously denied by the Board in a 
May 2000 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2000 Order, the Court vacated the November 1999 
Board decision and remanded the matter back to the Board for 
development consistent with the Appellee's Unopposed Motion 
for Remand and to Stay Proceedings (Motion).  In August 2001 
and again in August 2006, the Board ordered remands to 
accomplish additional development.  

The issue of entitlement to service connection for 
interstitial lung disease due to asbestos exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed arthritis is causally related 
to active service.

2.  The competent evidence does not demonstrate that a 
psychiatric disability is causally related to active service; 
competent evidence instead attributes the veteran's 
psychiatric symptomatology to nonservice-connected 
Parkinson's disease.

3.  The competent evidence shows that colon cancer was not 
manifested during ACDUTRA, but clearly and unmistakable 
existed prior to the period of active duty in September and 
October 1990 and was not aggravated therein.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by ACDUTRA or 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303. 
(2006).

2.  A psychiatric disability was not incurred in or 
aggravated by ACDUTRA or active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

3.  Colon cancer was not incurred in or aggravated by ACDUTRA 
or active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of November 2001 and September 2003 letters from the agency 
of original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran of the law pertaining to disability ratings or 
effective dates.  However, such notice was provided in a 
subsequent March 2006 communication.  In any event, because 
the instant decision denies the veteran's service connection 
claims, no disability evaluation or effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
In this regard, the Board acknowledges that in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  See 
also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).   In the present case, there is no indication that the 
appellant was denied a meaningful opportunity to participate 
effectively in the processing of her claim.  To the contrary, 
the AOJ letters noted above informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Documentation indicates that Caraway Methodist 
Medical Center did not have any records pertaining to the 
veteran.  

Further regarding the duty to assist, documents associated 
with a disability determination by the Social Security 
Administration (SSA) are affiliated with the claims folder.  
Additionally, the veteran's statements in support of his 
appeal are of record.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In analyzing a service connection claim, the term "active 
military service" is defined as active duty, any period of 
active duty for training during which a veteran was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the veteran was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  

ACDUTRA includes full-time duty in the Armed Forces performed 
by Reserves for training purposes.  38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c)(1) (2006).  INACDUTRA 
includes duty other than full-time duty prescribed for 
Reserves by the Secretary concerned and special additional 
duties authorized for Reserves by an authority designated by 
the Secretary concerned and performed by the Reserves on a 
voluntary basis in connection with the prescribed training or 
maintenance activities of the units to which they are 
assigned.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 
3.6(d) (2006).  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection- arthritis

The veteran is claiming entitlement to service connection for 
arthritis.  In a September 2003 statement, he noted that his 
service duties involved standing, stooping, bending, 
kneeling, climbing, and lifting heavy equipment on a 
repetitive basis.  

The Board has considered, as a preliminary matter, whether 
presumptive service connection for chronic disease is 
warranted in the instant case.  At the outset, it is noted 
that the presumptive provisions for chronic diseases found at 
38 C.F.R. § 3.307 and 38 C.F.R. § 3.309(a) do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Similarly, the presumption of soundness (38 
U.S.C.A. §§ 1111) is not for application in cases of ACDUTRA 
or INACDUTRA.  See 38 U.S.C.A. § 1137.

In the present case, the veteran's was on ACDUTRA from May 
1979 to February 1980.  As such, presumptive analysis does 
not apply to that period.  Moreover, consideration of 
presumptive service connection is not necessary with respect 
to the veteran's period of active duty from September 1990 to 
October 1990 because this was for a period of less than 90 
days.  38 C.F.R. § 3.307.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  The first 
question for consideration in evaluating a direct service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, VA 
examination in October 2002 indicated a finding of mild 
degenerative osteoarthritis of the right knee, per x-ray 
studies.  While a more recent VA examination in 2006 did not 
reveal any significant degenerative changes of the right knee 
or any other body part, the Board will resolve doubt in the 
veteran's favor and find that a current arthritis disability 
exists.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Based on the foregoing, the first element of a service 
connection claim is deemed satisfied here as to all 
disabilities on appeal.  However, as will be discussed below, 
the remaining criteria necessary to establish service 
connection have not been met.  

Regarding the second element of service connection, that of 
in-service incurrence, the veteran's service records during 
ACDUTRA show musculoskeletal complaints involving the right 
knee in September 1979.  The diagnosis was possible Osgood-
Schlatter's disease.  Other treatment reports dated that same 
month reflect complaints of pain in both legs.  The etiology 
was unknown.  A physical therapy note dated in October 1979 
indicated that the symptoms were much improved and that the 
veteran was fit for all activities except for prolonged 
running.  Tenderness of the right patella was noted upon 
physical examination in December 1979.  However, a subsequent 
examination in January 1980 was normal and the veteran denied 
knee or other orthopedic problems in a report of medical 
history completed at that time.  A retention examination 
performed in September 1984 also showed normal findings.  

Based on the above, the service medical records do not show 
that arthritis was incurred during active duty.  The first 
post-service indication of arthritis, involving the 
shoulders, is seen in private treatment records dated in 
1994.  Right knee arthritis is not indicated until 2002.  In 
the absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, no competent evidence causally relates any 
current arthritis diagnosis to active service.  In fact, a VA 
examiner in October 2006 specifically expressed his belief 
that it was not at least as likely as not that any right knee 
or shoulder arthritis resulted from active service.  In 
reaching that conclusion, he observed that 1991 records 
indicated that the veteran had no complaints of joint pain.  
Thus, there was an absence of continuity of arthritis 
complaints and symptoms between the time of active service 
and demonstration of current disability.  

Because the VA examiner's opinion in October 2006 was 
provided following a review of the claims file, and after 
objective examination, it is found to be highly probative.  
Moreover, no competent evidence refutes those findings.  The 
veteran believes his arthritis is causally related to active 
service, but he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the competent evidence does not demonstrate 
that any current arthritis disability is causally related to 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Service connection- psychiatric disability

The veteran is claiming entitlement to service connection for 
a psychiatric disability, due to in-service exposure to 
harmful chemicals.  Considering direct service connection, a 
November 2006 VA examination report indicates a current 
diagnosis of dementia, not otherwise specified.  Thus, a 
current disability is established.  However, the remaining 
elements of a service connection claim have not been met 
here.

The evidence of record does not show in-service incurrence of 
a psychiatric disability.  Indeed, the service medical 
records are absent any psychiatric complaints, and in-service 
examinations consistently reflect normal findings.  The 
veteran denied any psychiatric complaints in numerous reports 
of medical history.  

Based on the above, the service medical records do not show 
that a psychiatric disability was incurred during active 
duty.  Based on statements made by the veteran's wife, the 
veteran first exhibited psychiatric symptomatology in 
approximately 1993 or 1994.  The first objective post-service 
findings of a psychiatric disorder were rendered by Willard 
W. Mosier, M.D.  Specifically, he indicated anxiety/tremor in 
1996.  In 1999, Dr. Mosier diagnosed the veteran with anxiety 
disorder, borderline mania.  A VA examination in November 
2002 contained an impression of anxiety disorder, not 
otherwise specified.  

In the absence of demonstration of continuity of 
symptomatology, the post-service psychiatric diagnoses 
detailed above are too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Moreover, no competent evidence causally relates 
any current psychiatric disability to active service.  In 
fact, a VA examiner in November 2006 specifically expressed 
his belief that the veteran's psychiatric symptomatology, 
diagnosed as dementia, was attributable to his Parkinson's 
disease rather than to active service.  He added that both 
cognitive and psychiatric symptoms were common to Parkinson's 
disease.   

Because the VA examiner's opinion in November 2006 was 
provided following a review of the claims file, and after 
objective examination, it is found to be highly probative.  
Moreover, no competent evidence refutes those findings.  The 
veteran believes his psychiatric disability is causally 
related to active service, but he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the competent evidence does not demonstrate 
that any current psychiatric disability is causally related 
to active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

III.  Service connection- postoperative residuals of colon 
cancer

The veteran is claiming entitlement to service connection for 
postoperative residuals of colon cancer.  Specifically, he 
contends that he was exposed to toxic chemicals during 
service while working as a painter.  Again, presumptive 
service connection is not for consideration in this case as 
was discussed previously.

In the present case, the evidence shows that the veteran was 
treated for colon cancer in 1988, two years prior to his 
period of active duty from September 1990 to October 1990.  
The record clearly indicates that the veteran underwent an 
emergency laparotomy with segment resection of the transverse 
colon for perforated cancer in March 1988.  A December 2004 
letter written by Scott T. Kelley, M.D., noted current 
symptoms of chronic constipation.  An October 2006 VA 
examination indicated symptoms of infrequent abdominal 
cramping and indicated that the veteran was taking fiber 
supplements.  Thus, current disability of post-operative 
residuals of colon cancer is established.   

Regarding the second element of service connection, that of 
in-service incurrence, the Board will first address the 
veteran's period of ACDUTRA from May 1979 until February 
1980.  Treatment records from that period of service do not 
indicate any complaints or treatment referable to colon 
cancer or gastrointestinal disability.  The veteran denied 
any stomach problems or frequent indigestion in reports of 
medical history dated in April 1979 and December 1979.  

Based on the above, the evidence does not show that colon 
cancer was incurred during the veteran's period of ACDUTRA 
from 1979 to 1980.  Moreover, the post-service evidence does 
not demonstrate a diagnosis of colon cancer until 1988.  In 
the absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In so finding, the Board does acknowledge a January 
2006 letter written by Dr. Kelley, in which he stated that 
the veteran's weight loss throughout life was thought to be 
due to malabsorption secondary to radiation.  However, he did 
not provide any rationale for that conclusion, or explain 
whether such malabsorption could have led to the veteran's 
colon cancer.  A VA examiner reviewing the record in October 
2006 found that, based on the available information, he could 
not state whether the veteran's colon cancer was caused by 
exposure to carcinogens in service without resorting to 
speculation.  He did note, however, that the majority of 
people with colon cancer had no significant carcinogen 
exposure.  The VA examiner therefore felt that any such in-
service exposure only minimally increased the risk of colon 
cancer.  Again, he declined to definitely offer an answer, as 
he believed that he could not do so without speculating.  

The Board finds that the competent evidence, as described 
above, does not support the conclusion that the veteran's 
colon cancer was causally related to his period of ACDUTRA 
from 1979 to 1980.  The Board will now consider the veteran's 
period of active duty from September 1990 to October 1990.  

It is noted that a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.

In the present case, an enlistment examination for the 
veteran's period of active duty beginning September 1990 is 
not available.  However, other evidence of record 
indisputably shows that the veteran's colon cancer was 
diagnosed in 1988.  Therefore, the condition preexisted 
service.

Again, to rebut the presumption of soundness, it must be 
shown both that a condition preexisted service and also that 
such condition was not aggravated by service.  See 
38 U.S.C.A. § 1111; VAOGCPREC 3-2003 (July 16, 2003).

Here, the competent evidence fails to demonstrate that the 
veteran's preexisting postoperative colon cancer was 
aggravated by active service.  In this vein, a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 C.F.R. § 3.306(a) (2006).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently -- is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996). 

In the present case, the evidence of record does not show a 
permanent worsening of the veteran's preexisting post-
operative colon cancer due to active service.  As noted in an 
October 2002 VA examination report, the veteran had a 
recurrence involving the sigmoid colon in January 1991.  
However, this was subsequent to the period of active duty in 
question.  Moreover, no competent evidence of record supports 
the conclusion that the veteran's colon cancer residuals were 
aggravated by active service from September 1990 to October 
1990.  

Based on the above, the presumption of soundness is deemed to 
be rebutted in the instant case.  As such, the relevant 
inquiry is not whether the veteran's currently diagnosed was 
incurred in active service, but rather whether it was 
aggravated by such service.  As already explained, the 
competent evidence does not demonstrate that a preexisting 
postoperative colon cancer was permanently worsened by active 
service.  By its very nature, the term aggravation means that 
the condition was made worse during service.  Evidence 
showing that the condition was not made worse would 
accordingly establish that there was no aggravation of the 
condition.

In sum, the overall weight of the evidence does not 
demonstrate that the veteran's postoperative residuals of 
colon cancer were incurred in or aggravated by his active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for arthritis is denied.

Service connection for a psychiatric disability is denied.

Service connection for postoperative residuals of colon 
cancer is denied.


REMAND

The Board finds that additional development is required with 
respect to his claim of entitlement to service connection for 
interstitial lung disease due to asbestosis.  In this vein, 
it is noted that in August 2006 the Board remanded that issue 
in part to obtain a VA opinion as to the etiology of any 
current lung disease.  Such opinion was offered in October 
2006.  While the examiner essentially conceded asbestos 
exposure, it was found that it was less likely than not that 
the veteran's lung condition was related to service.  The 
examiner based his conclusion on pulmonary function studies 
taken in 1996 and 2002, which were not diagnostic of any lung 
disease, including interstitial lung disease.  He found no 
evidence of interstitial lung disease, except by history, in 
the claims folder.  He did note that a chest x-ray revealed 
elevated residual lung volume more consistent with emphysema, 
and that pulmonary function tests showed elevated residual 
lung volume consistent with a diagnosis of chronic 
obstructive pulmonary disorder.  The examiner attributed 
those findings to the veteran's history of smoking.  

Based on the above, then, the VA examiner's negative 
etiological opinion was based largely on he absence of 
competent evidence showing interstitial lung disease.  
However, according to a December 2004 letter written by Scott 
T. Kelley, M.D., pulmonary function tests conducted on 
December 20, 2004, were consistent with interstitial lung 
disease.  The VA examiner made no reference to such tests, 
and they are not of record.  Because pulmonary function tests 
showing interstitial lung disease may serve as a basis for a 
grant of the benefit sought on appeal, efforts should be made 
to obtain those records.  Moreover, if located, such tests 
should be made available to the VA examiner, so that he can 
determine if they warrant a change in his opinion offered in 
October 2006.  


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the veteran, contact 
Scott T. Kelley, M.D., and request copies 
of the pulmonary function tests performed 
on or about December 20, 2004.  If 
received, such reports should be 
associated with the record.  Any negative 
search result should be documented in the 
claims folder.

2.  If the outstanding pulmonary function 
tests are procured, then arrange for the 
VA examiner who offered an opinion in 
October 2006 to review them.  After doing 
so, he should write an addendum to the 
October 2006 report, indicating whether 
the additional evidence changes his 
determination as to whether it is at 
least as likely as not that the veteran's 
current lung disability is causally 
related to active service, to include 
asbestos and chemical exposure.  The 
claims folder should be reviewed in 
conjunction with this request, and the 
addendum should note that such review has 
occurred.  If the VA examiner who 
authored the October 2006 opinion is no 
longer available for comment, then 
another comparably qualified examiner may 
respond in his place, following a review 
of the claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


